Title: From John Adams to David Sewall, 10 October 1819
From: Adams, John
To: Sewall, David



dear Sir
Quincy October 10th. 1819

Your favour of the 5th. has given me great pleasure off those which St Paul calls, light afflictions, which are but for a moment—a double portion has been allotted to me—but why should I grieve, when grieving must bear.—
The seperation of Maine has never been approved by me, any more than by you.—but as the People judge it most convenient for their happiness—I wish them all the Prosperity they can wish for themselves—I hope the Wisdom of your Convention will retain all that is good in the Constitution of Massachusetts—but I hope they will reduce the Representative body to one fifth part of it, at least, and leave out entirely both Lieutenant Governour and Council—they are as unnecessary and inconvenient as a fifth wheel to a Coach
This no doubt is unpopular doctrine, but you and I are so far advanced in Age that Adulation to mere popularity would be guilt as well as folly.
 You forgot my Old Chum Whitemore, who lived with me, when we were fresh-men in Old Stoughton under Thomas Marsh’s Chamber, in your innumeration of our Class-mates who survived.—He still Vegitates in his 85 or 86 Year as I presume, having never heard of his death—
Wentworth is more Paralytic than I am—as I am informed— I have not the courage to take a journey of forty five Miles, and altho my nerves will not permit me to write you a letter—I am thankful I have a Niece who will perform the kind office for me.—
I am Sir your Cordial friend and / affectionate Class-Mate—
John Adams